Title: 2d.
From: Adams, John Quincy
To: 


       The party from Roxbury under the command of Major Spooner, which went from here, thursday evening, were not so successfull in their pursuit of Wheeler, and Smith, as those who went for Shattuck. They mistook the house where he was, and he got information of their being in quest of him, before they could find him, so that he made his escape. The Court adjourned from hence this afternoon, and Cambridge is not at present in danger of being the immediate scene of action. These rebels have for these three months, been the only topic of conversation all over the Commonwealth.
      